Exhibit 23.3 Huddleston & Co., Inc. Petroleum and Geological Engineers 1 Houston Center 1221 McKinney, Suite 3700 Houston, Texas 77010 PHONE (713) 209-1100wFAX (713) 752-0828 CONSENT OF HUDDLESTON & CO., INC. As independent oil and gas consultants, we hereby consent to the references to us and our reserve reports for the years ended December 31, 2010, 2009, and 2008 in Callon Petroleum Company’s Annual Report on Form 10-K for the year ended December 31, 2010, which is incorporated by reference in this Registration Statement on Form S-8. We consent to the incorporation by reference in this Registration Statement of the aforementioned report. HUDDLESTON & CO., INC. Texas Registered Engineering Firm F-1024 /s/ Peter D. Huddleston Peter D. Huddleston, P.E. President Houston, Texas August 4, 2011
